DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 14 recite the limitation "a radio-frequency signal" in page 49, page 54.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 14 recite “configured to pass a radio-frequency signal in a first frequency band”, “a radio-frequency line passing a radio-frequency signal”. It was unclear if they are the same “radio-frequency signal”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20140002209) in view of Schmidhammer (US 20170155374).
In regards to claim 1, Ono discloses a filter (Ono Fig. 4 Items 34e, 34f paragraph 0001, claim 14), device comprising: 
a flat-shaped insulator (Ono Fig. 2, 3, 6-9 Item 20 Abstract note: this reads on dielectric layer, multilayer substrate); 
a first filter (Ono Fig. 4 Items 34e or 34f) disposed in the insulator and configured to pass a radio-frequency signal in a first frequency band; and 
a switching circuit (Ono Fig. 2-9 Item 31) disposed on the insulator, 
wherein a control line (Ono Fig. 2-9 Item 21 or W1) configured to supply driving power or a control signal (Ono paragraph 0036, 0037) to the switching circuit is provided at the insulator, and 
wherein the control line is disposed so as not to overlap (Ono Fig. 2, 3, 6-9 note: control signal line 21 or W1 does not appear to overlap Item high frequency wire W2 or W3) a radio-frequency line (Ono Fig. 2, 3, 6-9 Item W2 or W3) passing a radio-frequency signal (Ono Fig. 4 this reads on the signal from the antenna) in the first filter when the insulator is viewed in plan.
Ono fails to teach a switching circuit configured to change at least one of a pass band and an attenuation band of the first filter. However, Schmidhammer discloses a switching circuit configured to change at least one of a pass band and an attenuation band of the first filter (Schmidhammer Fig. 10 paragraph 0006, 0007, 0045, 0066, 0067, 0107 note: this reads on tuning or tunable frequency bands). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Schmidhammer’s switch in Ono’s device for providing additional degrees of freedom when designing filter modules (Schmidhammer paragraph 0006).
In regards to claim 2, Ono in view of Schmidhammer discloses a filter device as described above. Ono in view of Schmidhammer further discloses the insulator is a dielectric substrate having a multilayer structure (Ono Fig. 2, 3, 6-9 Item 20 Abstract note: this reads on dielectric layer, multilayer substrate).
In regards to claims 3 and 17, Ono in view of Schmidhammer discloses a filter device as described above. Ono in view of Schmidhammer further discloses the first filter includes a first series arm circuit (Schmidhammer Fig. 23 note: this on the capacitors) and a first parallel arm circuit (Schmidhammer Fig. 23 note: this on the resonators), the first series arm circuit being provided between an antenna terminal (Schmidhammer Fig. 3) and a first terminal, and the first parallel arm circuit being connected between the first series arm circuit and a ground potential (Ono Fig. 4 “GND”), and wherein the switching circuit is configured to change a resonant frequency (Schmidhammer paragraph 0006, 0007, 0045, 0066, 0067, 0107 note: this reads on tuning or tunable frequency bands) of the first parallel arm circuit.
In regards to claims 4, 18 and 19, Ono in view of Schmidhammer discloses a filter device as described above. Ono in view of Schmidhammer further discloses comprising a second filter (Ono Fig. 4 Items 34e or 34f) provided at the insulator and configured to pass a radio-frequency signal in a second frequency band different from the first frequency band (Schmidhammer paragraph 0045), wherein the control line is disposed so as not to overlap a radio-frequency line in the second filter when the insulator is viewed in plan (Ono Fig. 2, 3, 6-9 note: control signal line 21 or W1 does not appear to overlap Item high frequency wire W2 or W3).
In regards to claim 5, Ono in view of Schmidhammer discloses a filter device as described above. Ono in view of Schmidhammer further discloses the switching circuit is configured to change at least one of a pass band and an attenuation band of the second filter (Schmidhammer Fig. 10 paragraph 0006, 0007, 0045, 0066, 0067, 0107 note: this reads on tuning or tunable).
In regards to claim 13, Ono in view of Schmidhammer discloses a filter device as described above. Ono in view of Schmidhammer further discloses the switching circuit includes a radio frequency region where a radio-frequency signal passes and a control region where driving power or a control signal passes, and wherein, in the switching circuit, an area of the radio frequency region is larger than an area of the control region (Ono Fig. 6, 11 W2 (Fig. 11(2)) appear to have larger area than W1 Fig. 11(18)).
In regards to claim 14, Ono discloses a filter device comprising: 
a dielectric substrate (Ono Fig. 2, 3, 6-9 Item 20 Abstract note: this reads on dielectric layer, multilayer substrate); 
a first filter (Ono Fig. 4 Items 34e or 34f) disposed at the dielectric substrate and configured to pass a radio-frequency signal in a first frequency band; 
a second filter (Ono Fig. 4 Items 34e or 34f) provided at the dielectric substrate and configured to pass a radio-frequency signal in a second frequency band different from the first frequency band; and 
a switching circuit (Ono Fig. 2-9 Item 31) disposed at the dielectric substrate and configured to switch between the first filter and the second filter, 
wherein a control line (Ono Fig. 2-9 Item 21 or W1) configured to supply driving power or a control signal (Ono paragraph 0036, 0037) to the switching circuit is provided at the dielectric substrate, and 
wherein the control line is disposed so as not to overlap (Ono Fig. 2, 3, 6-9 note: control signal line 21 or W1 does not appear to overlap Item high frequency wire W2 or W3) a radio-frequency line (Ono Fig. 2, 3, 6-9 Item W2 or W3) passing a radio-frequency signal (Ono Fig. 4 this reads on the signal from the antenna) in each of the first filter and the second filter when the dielectric substrate is viewed in plan.
Ono fails to teach a second frequency band different from the first frequency band. However, Schmidhammer discloses a second frequency band different from the first frequency band (Schmidhammer Fig. 10 paragraph 0006, 0007, 0045, 0066, 0067, 0107 note: this reads on tuning or tunable frequency bands). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Schmidhammer’s switch in Ono’s device for providing additional degrees of freedom when designing filter modules (Schmidhammer paragraph 0006).
In regards to claim 15, Ono in view of Schmidhammer discloses a filter device as described above. Ono in view of Schmidhammer further discloses an amplification circuit connected to the filter device (Ono paragraph 0005). 
In regards to claim 16, Ono in view of Schmidhammer discloses a filter device as described above. Ono in view of Schmidhammer further discloses an RF signal processing circuit connected to the radio- frequency front-end circuit (Ono paragraph 0005).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/               Primary Examiner, Art Unit 2641